Exhibit 10.8

SUPERSEDING
EMPLOYMENT, SEPARATION, AND GENERAL RELEASE AGREEMENT

This Superseding Employment, Separation, Non-Competition and General Release
Agreement (this “Agreement”) is made and entered into as of the 5th day of
October, 2006, by and between SCIENTIFIC GAMES INTERNATIONAL, INC., a Delaware
corporation (the “Company”), which is a subsidiary of SCIENTIFIC GAMES
CORPORATION, a Delaware corporation (“SGC”), and Cliff O. Bickell (“Executive”).

W I T N E S S E T H

WHEREAS, Executive has been employed pursuant to various agreements most
recently superseded by an Employment Agreement with the Company as of August 1,
2006 now in effect (“Employment Agreement”);

WHEREAS, the Company and Executive desire that this Agreement modify and
supersede the Employment Agreement except where specifically referenced herein;

WHEREAS, the Executive wishes to advance his optional retirement date under the
Employment Agreement from December 31, 2007 to December 31, 2006;

WHEREAS, the Company and Executive wish to modify the terms of Executive’s
employment so that the Company may retain the benefit of his historic knowledge
of and perspective on matters at the Company and that he may obtain certain
benefits not presently available under the Employment Agreement; and

WHEREAS, Executive and the Company wish to settle and resolve all potential
disputes, actions, lawsuits, charges and claims that the Executive has or may
have against the Company and that the Company may have against him to the
fullest extent permitted by law and without any admission of liability or
wrongdoing on either part.

NOW THEREFORE, in consideration of the recitals and the mutual promises,
covenants and agreements set forth herein, the parties covenant and agree as
follows:

1.             Term.  This Agreement shall consist of two periods as follows:

a.     an initial period of employment from October 5, 2006 through December 31,
2006 (“Initial Period”); and

b.     a final period of consultancy from January 1, 2007 to December 31, 2007
(“Consultancy Period”).

2.             Consideration to Executive.  Except for any payments or benefits
Executive may receive during the Initial Period pursuant to his participation in
the Company’s benefit plans, programs and arrangements, including group
insurance benefits, 401(k) plan, stock ownership plans, and such other plans and
programs generally provided to employees, and subject to the terms and
conditions set forth therein, Executive acknowledges and agrees that the
payments described in


--------------------------------------------------------------------------------




this Agreement fulfill any and all of the Company’s obligations to him under any
contract, bonus, incentive compensation, severance or separation plan or any
other plan or arrangement, and Executive specifically acknowledges and agrees
that he is entitled to no other compensation payments or benefits from the
Company of any kind or nature whatsoever, except as otherwise expressly provided
in this Agreement.

In consideration of the covenants undertaken herein by Executive, and for other
good and valuable consideration, receipt of which is hereby acknowledged, and in
full and complete consideration for Executive’s promises, covenants and
agreements set forth in this Agreement, the Company shall provide the following:

a.     During the Initial Period:

i.     Base Salary. Executive’s Base Salary shall continue at the rate of four
hundred and sixty-fifty thousand dollars ($465,000) paid in accordance with the
Company’s regular payroll practices and subject to such deductions or amounts to
be withheld as required by applicable law and regulations;

ii.    Incentive Compensation.  Executive will receive an amount of $150,000 as
a fiscal 2006 bonus (representing approximately 50% of his target bonus) if the
financial targets established for the year under the incentive compensation
program are achieved by Company, as determined by the Compensation Committee of
SGC, payable in accordance with the procedures under such program no later than
March 15, 2007;

iii.   Health and Welfare Benefits.  Executive shall be entitled to participate
in all medical insurance, group health, disability, life, 401(k) and other
benefits and plans as generally provided by the Company to its employees; and

iv.  Expense Reimbursement.  The Company shall reimburse Executive for
reasonable business expenses associated with travel under this Agreement
attendant to requests for same and in accordance with the policies and
procedures of the Company.

b.     Severance at End of Initial Period. At midnight on December 31, 2006,
Executive’s employment shall terminate and he shall be entitled to receive the
following “Separation Benefits:”

i.     any accrued but unpaid Base Salary for services rendered to the date of
termination will be paid in accordance with the Company’s regular payroll
policies;

ii.    all vested nonforfeitable amounts owing or accrued at the date of
termination under the Company’s benefit plans, programs and arrangements in
which Executive theretofore participated will be paid

 

 



Initial

2


--------------------------------------------------------------------------------




under the terms and conditions of such plans, programs and arrangements (and
agreements and documents thereunder);

iii.   the portion of any stock options and other equity awards held by
Executive which were originally scheduled to vest during 2007 shall become
vested at the close of business on December 31, 2006 and, in all other respects,
all such options and other awards held by Executive at termination shall be
governed by the plans and programs and the agreements and other documents
pursuant to which the awards were granted (which, among other things, provide
for cancellation of options and other awards which were unvested at termination
and for the exercise of vested options held at termination for a period of up to
90 days after termination);

iv.  reasonable business expenses incurred by Executive prior to termination of
employment shall be reimbursed in accordance with the Company’s standard
policies and procedures; provided, however, that Executive must submit vouchers
for any such expenses in accordance with the Company’s standard procedures
within ten (10) business days of his last day of employment; and

v.   the sum of seven hundred sixteen thousand dollars ($716,000.00) consisting
of:

1.     one year Base Salary of $465,000;

2.     a severance bonus amount of $236,000;

3.     an amount of $15,000 to enable Executive to purchase such insurance as he
deems appropriate, including continued coverage under COBRA;

which amounts will be paid as follows:  (a) one-half of the aggregate amount, or
$358,000, shall be paid in a lump sum approximately six months after Executive’s
last day of employment in conformity with the requirements of Section 409A of
the Internal Revenue Code; and (b) the remaining one-half, or $358,000, shall
thereafter be paid in equal bi-weekly installments over a period of six months
beginning six months after termination of employment.

c.     During the Consultancy Period (January 1, 2007 to December 31, 2007).

Executive shall receive:

i.     a consultancy fee of ten thousand dollars ($10,000.00) per month,
provided, however, that Executive must perform consultancy services as outlined
below and in conformity with Attachment A; and

ii.    reimbursement for reasonable business expenses associated with travel
under this Agreement attendant to requests for same and in accordance

 

 



Initial

3


--------------------------------------------------------------------------------




with the policies and procedures of the Company.

d.     Effect of Executive’s Total Disability or Death.  In the event of
Executive’s termination during the Initial Period or the Consultancy Period by
reason of “total disability” (as defined in the Employment Agreement), Executive
will receive all amounts in this Section 2 of the Agreement not already paid to
Executive reduced by any disability payments provided to Executive as a result
of any disability plan sponsored by the Company or its affiliates providing
benefits to the Executive.  In the event of Executive’s death prior to the end
of the Term of this Agreement, his estate shall receive the amounts not
previously paid to Executive.

e.     Effect of Termination For Cause by the Company:  The Company may
terminate this Agreement during the Initial Period or the Consultancy Period for
“Cause” as defined in the Employment Agreement or due to Executive’s failure to
perform the consultancy duties reasonably assigned to him under this Agreement. 
In the event such a termination occurs during the Initial Period, Executive will
only receive the amounts specified in Section 2(b)(i), 2(b)(ii) and 2(b)(iv) of
this Agreement and no additional payments shall be made under this Agreement.  
In the event such a termination occurs during the Consultancy Period, Executive
will receive the amounts payable under Section 2(b) of this Agreement in
accordance with the terms specified therein; and, with respect to Section 2(c),
Executive shall only receive accrued but unpaid consulting fees for services
rendered prior to termination in accordance with Section 2(c)(i) and
reimbursement of expenses incurred prior to termination in accordance with
Section 2(c)(ii).

3.             Duties and Title.

a.     During the Initial Period, Executive will continue to serve as President
of the Printed Products Division of the Company and as Vice President of SGC.

b.     Effective as of the last day of the Initial Period, Executive’s positions
as an officer or director of the Company, SGC or any subsidiary or affiliate of
the Company shall terminate and he will execute such documents and take such
other action as may be necessary to effectuate his resignation or removal from
such positions in a manner consistent with the requirements of the various
jurisdictions in which he holds office.

c.     During the Consultancy Period, Executive will:

i.     provide professional services and advice to the Company as reasonably
requested by the Chief Executive Officer or Chief Operating Officer of the
Company which services shall not exceed an average of 10 hours per week during
any calendar month and be conducted in conformity with the Company’s Code of
Conduct and the Representations contained in Attachment A;

 

 



Initial

4


--------------------------------------------------------------------------------




ii.    not be required to keep regular office hours but shall be available on
reasonable request and during regular working hours to provide information and
advice through best professional efforts, including to achieve an orderly
transition of the Executive’s responsibilities; and

iii.   have no authority to bind the Company in any contract, negotiation,
litigation or Court absent the express written authorization of the Chief
Executive Officer, Chief Operating Officer or General Counsel of the Company.

4.             Executive’s Release of the Company and Covenant Not to Sue.

a.     In consideration of the promises made by the Company as set forth in this
Agreement, which Executive acknowledges and agrees are not otherwise owed to
him, Executive, on behalf of himself, his agents, assignees, attorneys, heirs,
executors, administrators and anyone else claiming by or through him, releases
and waives all claims, charges, complaints, liens, demands, causes of action,
obligations, damages, liabilities or the like (including without limitation
attorneys’ fees and costs) (collectively, “Claims”) that Executive had, now has
or may claim to have against the Company and its parent(s) (including without
limitation SGC), affiliates, subsidiaries and members, predecessors, successors
or assigns, and any of its or their past or present shareholders; and any of its
or their past or present directors, executives, officers, employees, members,
insurers, attorneys, consultants, agents, benefit plans and trustees,
fiduciaries, and administrators of those plans (collectively, the “Released
Parties”) as of the date of execution of this Agreement, whether now known or
unknown, including without limitation in respect of all matters relating to or
in any way arising out of any aspect of Executive’s employment with the Company,
resignation and separation from employment with the Company, or treatment of
Executive by the Company while in the Company’s employ, including without
limitation all claims under any applicable law, including but not limited to all
U.S. local, state or federal law of/for salary and other wages, incentive
compensation and other bonuses, severance pay, vacation pay or any benefits
under the Employee Retirement Income Security Act of 1974, as amended:

i.          discrimination, harassment or retaliation based upon race, color,
national origin, ancestry, religion, marital status, sex, sexual orientation,
citizenship status, pregnancy, family status, leave of absence (including
without limitation the Family Medical Leave Act or any other federal, state or
local leave laws), medical condition or disability under Title VII of the Civil
Rights Act of 1964, as amended, the Civil Rights Act of 1991, the Americans with
Disabilities Act, as amended, Sections 1981 through 1988 of the Civil Rights Act
of 1866, and any other federal, state, or local law prohibiting discrimination
in employment, including without limitation any claims of age discrimination
under the Age Discrimination in Employment Act as amended by the Older Workers
Benefit Protection Act of 1990 (the “ADEA”), or under any other federal, state,
or local law prohibiting age discrimination; or under the Worker Adjustment and
Retraining

 

 



Initial

5


--------------------------------------------------------------------------------




Notification Act, or any other federal, state or local law concerning plant
shutdowns, mass layoffs, reductions in force or other business restructuring;

ii.         the Sarbanes-Oxley Act of 2002 and any other federal, state or local
whistleblower laws;

iii.        breach of implied or expressed contract (whether written or oral),
breach of promise, misrepresentation, fraud, estoppel, breach of any covenant of
good faith and fair dealing, and including without limitation breach of any
express or implied covenants of the Employment Agreement;

iv.        defamation, negligence, infliction of emotional distress, violation
of public policy, wrongful or constructive discharge, or any employment-related
tort;

v.         any violation of the New York State Human Rights Law, New York Labor
Act, New York Equal Pay Act, New York Civil Rights Law, New York Rights of
Persons with Disabilities Law, New York Sexual Orientation Non-Discrimination
Act, New York Equal Rights Law and New York City Administrative Code, or any
comparable federal, state or local law;

vi.        any violation of the Georgia AIDS Confidentiality Act – O.C.G.A.
§24-9-47; the Georgia Equal Pay Act (Sex Discrimination in Employment) –
O.C.G.A. §34-5-1 et seq.; the Atlanta Anti-Discrimination Ordinance; the Georgia
Age Discrimination in Employment Act – O.C.G.A. §34-1-2; the Georgia Equal
Employment for Persons with Disabilities Code – O.C.G.A. §34-6A-1 et seq.; and
the Georgia Wage Payment and Work Hour Laws; any violation of any statute,
regulation, or law of any country or nation; costs, fees, or other expenses,
including attorneys’ fees; any violation of any statute, regulation, or law of
any country or nation; and

vii.       costs, fees, or other expenses, including attorneys’ fees;

viii.      any other claim of any kind whatsoever;

provided, however, that nothing herein shall release the Company from its
obligations under this Agreement. BY SIGNING THIS RELEASE EXECUTIVE IS KNOWINGLY
AND VOLUNTARILY WAIVING ANY RIGHTS (KNOWN OR UNKNOWN) TO BRING OR PROSECUTE A
LAWSUIT OR MAKE ANY LEGAL CLAIM AGAINST THE RELEASED PARTIES WITH RESPECT TO ANY
OF THE CLAIMS OF EXECUTIVE WAIVED ABOVE.  Executive agrees that the release set
forth in this Section will bar all claims or demands of every kind, known or
unknown, referred to above in this Section and further agrees that no
non-governmental person, organization or other entity acting on his behalf has
in the past or will in the future file any lawsuit, arbitration or proceeding
asserting any claim that is waived under this Agreement.

If Executive breaks this promise and files a lawsuit, arbitration or proceeding
making any claim waived in this Agreement, (x) Executive will pay for all costs,
including reasonable attorneys’ fees,

 

 



Initial

6


--------------------------------------------------------------------------------




incurred by the Company in defending against such claim; (y) Executive gives up
any right to individual damages in connection with any administrative,
arbitration or court proceeding with respect to his employment with and/or
resignation from employment with the Company; and (z) if he is awarded money
damages, he will assign to the Company his right and interest to all such money
damages.  Notwithstanding the foregoing, this Section does not limit Executive’s
right to challenge the validity of this Agreement in a legal proceeding under
the Older Workers Benefit Protection Act, 29 U.S.C. § 626(f), with respect to
claims under the ADEA.  This Section also is not intended to and shall not limit
the right of a court to determine, in its discretion, that the Company is
entitled to restitution, recoupment or setoff of any payments made to Executive
by the Company should this Agreement be found to be invalid as to the release of
claims under the ADEA.

b.       Executive agrees that he shall not solicit, encourage, assist or
participate (directly or indirectly) in bringing any Claims or actions against
the Company or its parents or affiliates by other current or former employees,
executives, officers or third parties, except as compelled by subpoena or other
court order or legal process, and only after providing the Company with prior
notice of any such subpoena, order or legal process and an opportunity to
contest.

c.       Executive represents and warrants that he has not filed any
administrative, judicial or other form of complaint or initiated any claim,
charge, complaint or formal legal proceeding against the Released Parties or any
of them, and that Executive will not make such a filing at any time hereafter
based on any events or omissions occurring prior to the date of execution of
this Agreement.  Executive understands and agrees that this Agreement will be
pleaded as a full and complete defense to any action, suit or proceeding which
is or may be instituted, prosecuted or maintained by Executive, his agents,
assignees, attorneys, heirs, executors, administrators and anyone else claiming
by or through him.

d.       The Released Parties, for good consideration which they hereby
acknowledge receiving, hereby release Executive from any and all claims,
demands, causes of action, liability or the like which they had, now have or may
claim to have against Executive, as of the date of execution, whether known or
unknown.

5.             Continuing and Terminated Obligations. The parties shall not have
any further obligations under the Employment Agreement except that the following
provisions, each of which are incorporated by reference herein, shall remain in
full force and effect:   Section 6.1 (entitled “Noncompetition;
Nonsolicitation”) except that “Covered Time” shall mean the period commencing at
the end of the Consultancy Period and ending eighteen months thereafter;
 Section 6.2 (entitled “Propriety Information; Inventions”); Section 6.3
(entitled “Confidentiality and Surrender of Records”); Section 6.4 (entitled
“Nondisparagement”); Section 6.5 (entitled “No Other Obligations”); Section 6.6
(entitled “Forfeiture of Outstanding Options”); Section 6.7 (entitled
Enforcement); Section 6.8 (entitled “Cooperation with Regard to Litigation”);
Section 6.10 (entitled “Company”); Section 7 (entitled “Code of Conduct”);
Section 8 (entitled “Indemnification”); Section 9 (entitled “Assignability;
Binding Effect”); Section 11 (entitled “Severability”); Section 16 (entitled
“Notices”).  The Company reserves and maintains the right to seek repayments of
amounts paid under Section 2(c)(i) of this Agreement, in addition to any other
rights and remedies under the Agreement and applicable law, if Executive
breaches any of the covenants in Section 6 of the

 

 



Initial

7


--------------------------------------------------------------------------------




Employment Agreement or those contained herein.

6.             Confidentiality of Agreement.  The parties agree that it is a
material condition of this Agreement that Executive shall keep the terms of this
Agreement, strictly and completely confidential and that he will not directly or
indirectly make or issue any private statement, press release or public
statement, or communicate or otherwise disclose to any Executive of the Company
(past, present or future) or to a member of the general public, the negotiations
leading to, or the terms, amounts or facts of or underlying this Agreement,
except as may be required by law, applicable regulatory requirements or pursuant
to compulsory legal process; provided, however, that Executive may disclose the
terms of this Agreement to his immediate family, attorneys, and accountants or
other financial advisors so long as they agree to abide by the foregoing
confidentiality restriction.

7.             Return of Company Property.  Executive agrees that he has or will
surrender to the Company all Company credit cards, parking cards, security
badges, cell phones, pagers, Blackberry, computer equipment, expense accounts,
and that he will submit all outstanding travel vouchers, business expenses and
the like no later than January 15, 2007.  Executive further agrees that he has
returned or will return to the Company, on or before December 31, 2006, and will
not keep, maintain or permit any copy of, any Company property, including
without limitation any documents, papers, files or records in any media (whether
stored on Company or personal property) which may be in his possession, custody
or control.

8.             Non-Admissions.  The parties hereto recognize that, by entering
into this Agreement, the Company does not admit, and does specifically deny, any
violation of any local, state, federal, or other law, whether regulatory, common
or statutory.  The parties further recognize that (a) this Agreement has been
entered into in release and compromise of any claims which might be asserted by
Executive in connection with his employment by the Company or his resignation
from employment, and to avoid the expense and burden of any litigation related
thereto, and (b) the amounts payable to Executive hereunder are in addition to
anything of value to which he is already entitled.

9.             Rights After Breach.  Executive agrees that, in the event he
materially breaches any provision of this Agreement or otherwise engages in any
other act or omission that has caused or may reasonably be expected to cause
injury to the interest or business reputation of the Company, in addition to
rights otherwise set forth in this Agreement: (a) the Company shall have the
right to (i) offset or reduce or discontinue any payments, reimbursements or
benefits he otherwise would be entitled to receive under the provisions of this
Agreement; and (ii) demand repayment of or reimbursement for, and Executive
shall immediately repay or reimburse the Company upon demand, any or all
payments, reimbursements or benefits paid or provided to him under the
provisions of this Agreement; and (b) the Released Parties shall be entitled to
file counterclaims against Executive in the event of his breach of the covenant
not to sue and may recover from him any repayment or reimbursement not made to
the Company, as required by subpart (a) of this Section, as well as any and all
other resulting actual or consequential damages, including reasonable attorneys’
fees and costs.

10.           Waiver of Breach.  One or more waivers of a breach of any
covenant, term or provision of this Agreement by any party shall not be
construed as a waiver of a subsequent breach

 

 



Initial

8


--------------------------------------------------------------------------------




of the same covenant, term or provision, nor shall it be considered a waiver of
any other then existing or subsequent breach of a different covenant, term or
provision.

11.           Enforcement and Arbitration. Any dispute, controversy or claim
arising out of or relating to this Agreement remains subject to arbitration in
conformity with the Governing Law and Arbitration provisions under Section 13 of
the Employment Agreement.

12.           Severability.  If any provision or term of this Agreement, other
than the Executive’s General Release in Section 4 or the payments to Executive
in Section 2 or the Company’s general release of Executive in Section 4.d, is
held to be illegal, invalid or unenforceable, such provision or term shall be
fully severable; this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised part of this
Agreement; and the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Agreement.  Furthermore,
in lieu of each such illegal, invalid or unenforceable provision or term, there
shall be added automatically as a part of this Agreement another provision or
term as similar to the illegal, invalid or unenforceable provision, as may be
possible and that is legal, valid and enforceable.

13.           Entire Agreement.  This Agreement constitutes the entire Agreement
of the parties, and supersedes all prior and contemporaneous negotiations, prior
drafts of this Agreement and other agreements, oral or written, including
whatever rights, if any, Executive may have had under the Employment Agreement. 
No representations, oral or written, are being relied upon by either party in
executing this Agreement other than the express representations of this
Agreement.  This Agreement cannot be changed or terminated unless by express
written agreement of the parties.  This Agreement may be executed by each party
in separate counterparts, each of which shall be deemed an original and
constitute one document.

14.           Revocation and Effective Date.  Executive is advised that he has
up to twenty-one (21) calendar days to review this Agreement and to consult with
an attorney prior to execution of this Agreement. Executive agrees that any
modifications, material or otherwise, made to this Agreement do not restart or
affect in any manner the original twenty-one (21) calendar day consideration
period unless mutually agreed.  Executive may accept this Agreement by
delivering a signed and dated copy of this Agreement and the letter in the form
attached as Exhibit A no later than 5:00 p.m. Eastern Time on the date that is
twenty-one (21) days after this Agreement is initially delivered to Executive
to:

Ira Raphaelson
Vice President, General Counsel and Secretary
Scientific Games Corporation
750 Lexington Avenue, 25th Floor
New York, NY 10022
Fax: (212) 754-2372

Executive is further advised that he may revoke his acceptance of this Agreement
for a period of seven (7) calendar days following his execution of this
Agreement by delivering written notice to Mr. Raphaelson by 5:00 p.m. on the
seventh day following Executive’s execution of this Agreement.  Executive
acknowledges and agrees that, if he revokes his acceptance of this

 

 



Initial

9


--------------------------------------------------------------------------------




Agreement, he shall receive none of the benefits provided hereunder and this
Agreement shall be null and void, having no further force or effect, and that
said Agreement will not be admissible as evidence in any judicial,
administrative or arbitral proceeding or trial.  Executive further acknowledges
that if such revocation is not provided to the Company during the seven (7) day
revocation period, he shall have forever waived his right to revoke this
Agreement, and the Agreement shall thereafter have full force and effect as of
the eighth (8th) day after his execution of the Agreement (the “Effective
Date”).

15.           Joint Drafting.  In recognition of the fact that the parties
hereto had an opportunity to negotiate the language of, and draft, this
Agreement, the parties acknowledge and agree that there is no single drafter of
this Agreement and therefore, the general rule that ambiguities are to be
construed against the drafter is, and shall be, inapplicable.  If any language
in this Agreement is found or claimed to be ambiguous, each party shall have the
same opportunity to present evidence as to the actual intent of the Parties with
respect to any such ambiguous language without any inference or presumption
being drawn against any party.

16.           Headings.  The headings used herein are for reference only and
shall not affect the construction of this Agreement.

17.           Acknowledgment.  By executing this Agreement, Executive
acknowledges that (a) he has had at least twenty-one (21) days to consider the
terms of this Agreement, and has either considered this Agreement and its terms
for that period or has knowingly and voluntarily waived his right to do so; (b)
he has been advised by the Company pursuant to this Agreement to consult with an
attorney regarding the terms of this Agreement; (c) he has consulted with an
attorney or, in the alternative, waives his right to do so, regarding the terms
of this Agreement; (d) any and all questions regarding the terms of this
Agreement have been asked and answered to his complete satisfaction; (e) he has
read this Agreement, he has no contractual right or claim to the benefits
described herein and acknowledges that the consideration provided for hereunder
is in addition to anything of value to which he already is entitled; (f) the
consideration provided for herein is good and valuable; and (g) he is entering
into this Agreement voluntarily, of his own free will, and without any coercion,
undue influence, threat or intimidation of any kind or type whatsoever. 
Executive further acknowledges and agrees that any revisions to this Agreement
made prior to his execution are not material and shall not be deemed to affect
the amount of time Executive has to consider this Agreement, and Executive
hereby voluntarily waives additional time for review, if any, with respect to
any such revisions.

18.           Executive acknowledges that he has read all ten (10) pages of this
Agreement and hereby freely and voluntarily assent to all the terms and
conditions in this Agreement, and sign the same as his own free act with the
full intent of accepting the benefits in return for releasing the Released
Parties from all Claims.

 

 



 

Date:

 

 

Cliff Bickell

 

 

 

 

 

 

 

Date:

 

 

Witness

 

 

 



Initial

10


--------------------------------------------------------------------------------




 

SCIENTIFIC GAMES INTERNATIONAL, INC.

 

 

 

By:

 

 

Date:

 

 

 

Michael Chambrello

 

 

Chief Operating Officer

 

 

 

 



Initial

11


--------------------------------------------------------------------------------